Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022, has been entered.
 
Claim 1, 11, 13, and 14  are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are not directed to the abstract idea of populating missing data fields.  See Remarks p. 10.  The Examiner respectfully disagrees.  Each and every limitation of exemplary claim 1, aside from the recitation of “maintaining . . . a machine learning model” is a step related to populating missing data.  As explained in the rejection, below, the machine learning model (and maintaining the machine learning model) merely provides a technological environment for implementing the abstract idea.  In effect, a machine learning model is used to populate missing data fields.  The steps of the claims could be implemented manually or on paper, but a general purpose computer employing a machine learning algorithm is recited for implementation.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 11 as being obvious over Yu in view of Bansal, Bryson, Rigdon, and Veselka; contending that Bansal does not teach monitoring profiles and updating a machine learning model as claimed in the amended language:
 monitoring, by the server computer, the completed or partially completed profile of the resource provider; 

providing, by the server computer to the machine-learning model, new transaction data associated with the resource provider, and 

updating, by the server computer, one or more data fields of the incomplete profile using a new output of the machine-learning model based on the new transaction data.

See Remarks p. 19.  In response, the Examiner points to cited ¶[0085], which teaches detecting changes and updating of records.  In general, Bansal deals with machine learning (see abstract).  The use of machine learning implies the use of iterative feedback to reduce error and learn from previous output.  Therefore, the updating of data is intrinsic in the use of machine learning.  However, Bansal additionally explicitly teaches the updating of data records or ‘profiles’ (from the claims) in ¶[0085].  No hindsight is necessary, because machine learning inherently updates data output to train the model and reduce error.
The Applicant additionally submits that impermissible hindsight is used to arrive at the combination of references that have been relied upon in the rejection of independent claim 1.  In response, the Examiner submits that motivational statements based on reasoning and logic have been provided for each and every combination.  Independent claims 1 and 11 are obvious over the cited prior art.
Amendments to dependent claim 13 changed the scope of the claim, necessitating further search and consideration of the prior art.  A new search returned the Pendergast reference, cited in the rejection, below.
The rejection of the remaining dependent claims stands or falls with the rejection of the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to populating missing data fields (as evidenced by exemplary claim 1; “populating . . . the data field”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “analyzing . . . an incomplete profile;” “determining that a data field of the incomplete profile is empty;” “providing . . . transaction data;” “receiving . . . a value for the data filed;” “populating . . . the data field;” “monitoring . . . the [ ] profile;” “providing . . . new transaction data;” and “updating . . . one or more data fields.”  The steps are all steps for managing personal behavior related to the abstract idea of populating missing data fields that, when considered alone and in combination, are part of the abstract idea of populating missing data fields.  The dependent claims further recite steps for managing personal behavior that are part of the that are part of the abstract idea of populating missing data fields (see claims 2-10 and 12-20).  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior for identifying and determining desired and/or required data.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server computer in independent claim 1; and a data management computer with a processor and computer readable medium in independent claim 11). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims do recite the use of machine learning, but the abstract idea of populating missing data fields is generally linked to a machine learning environment for implementation.  See exemplary claim 1: “maintaining, by a server computer, a machine learning model . . . “  Therefore, the recitation merely amounts to a technological environment that does not provide a practical application.  See MPEP §2106.05(h).  The claims require no more than a generic computer (a server computer in independent claim 1; and a data management computer with a processor and computer readable medium in independent claim 11) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites: “wherein the output of the machine learning model indicates a popularity score for the resource provider based on at least a number of transactions between the resource provider and an individual consumer, and a change in transaction value over time for the number of transactions, wherein determining the value for the data field of the incomplete profile for the resource provider includes inferring the value based at least in part on the popularity score for the resource provider.”  This is not taught in the originally filed disclosure.  Specifically, a change in transaction value over time is not taught.  In ¶[0001]; a change in profile data that requires manual updating is discussed.  However, this is not the same a change in transaction value.  Transaction value does not appear to be discussed.  Values for incomplete profile data that are associated with transactions are discussed (see ¶[0027]), but this is not the same as transaction value.  The recitation constitutes new matter.  


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11, 12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to Yu et al. (hereinafter ‘YU’) in view of US 2018/0308025 A1 to Bansal et al. (hereinafter ‘BANSAL’), US 2013/0124361 A1 to Bryson (hereinafter ‘BRYSON’), US 2015/0286951 A1 to Rigdon et al. (hereinafter ‘RIGDON’), and US 8,131,619 B1 to Veselka (hereinafter ‘VESELKA’).

Claim 1 (Currently Amended) 
YU discloses a method comprising: 
YU does not specifically disclose, but BANSAL discloses, maintaining, by a server computer, a machine-learning model previously trained with at least one supervised learning technique and historical transaction data associated with resource providers (see ¶[0002], [0038], [0053], and [0263]; machine learning to model hours of operation and generate popularity indicators.  Machine learning algorithms study training data sets.  Data associated with merchant system may include historical data identifying authorizations associated with financial cards.  See also ¶[0094]; Bayesian algorithms and decision trees).
YU further discloses analyzing, by server computer (see ¶[0133]-[0135] and [0186]; network servers), an incomplete profile for a resource provider (see claim 1; an empty status for a data field.  See also ¶[0176]; business profiles).
YU does not explicitly disclose, but BRYSON discloses, associated with a review platform (see ¶[0154]. [0203], and [0237]); an intelligent rating on a review platform for an inventory item),
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BRYSON discloses consumer, retailer, and supplier computing systems and methods that includes a review platform with product code categories.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the review platform as taught by BRYSON in the system executing the method of YU with the motivation to analyze payment transactions in a review platform environment.
YU further discloses the incomplete profile including a plurality of data fields that describe characteristics of the resource provider, wherein at least one data field in the plurality of data fields is empty (see again claim 1; an empty status for a data field.  Identity of a payee). 
YU does not explicitly disclose, but RIGDON discloses, determining that a data field of the incomplete profile is empty based on comparing the incomplete profile to a template profile associated with an entity type, the entity type corresponding to the resource provider (see ¶[0073]; use data fields of sub-templates as a guide for what data is needed.  Generate tasks to find data to populate empty fields). 
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields.  RIGDON discloses intelligence analysis where sub-templates are used to determine that data is needed to populate empty fields.  It would have been obvious for one of ordinary skill in the art to include  the sub-templates to populate empty fields as taught by RIGDON in the system executing the method of YU with the motivation to analyze payment transactions data and fill in missing fields.
YU does not specifically disclose, but BANSAL discloses, providing, by the server computer, transaction data from a plurality of transactions performed by a plurality of consumers and the resource provider to the machine- learning model as input (see again ¶[0053]; historical data identifying authorizations with financial cards). 
YU does not explicitly disclose, but VESELKA discloses, receiving, by the server computer from the machine-learning model, output indicating a value for the data field of the incomplete profile for the resource provider, the value being determined by the machine-learning model using the transaction data from the plurality of transactions performed by the plurality of consumers and the resource provider (see col 8, ln 60-col 9, ln 5; include fields for showing a total amount of the transactions charged to customers and a net deposit amount credited to merchant based on the transactions).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  VESELKA discloses service fee-based payment processing that discloses a report with fields indicating a net deposit amount credited to merchants.  It would have been obvious to include the report with the net deposit field as taught by VESELKA in the system executing the method of YU with the motivation to analyze payment transaction data.
YU further discloses populating, by the server computer, the data field of the incomplete profile for the resource provider with the value output by the machine-learning model, thereby completing or partially completing the incomplete profile and avoiding a need for subsequent user input to be provided to obtain the value for the data field that was previously empty (see again claim 1; assign an expenditure category code to a data field with an empty status based on other data fields associated with the payment transaction records),
wherein completed or partially completed profile of the resource provider is accessible by one or more user devices over a public network (see abstract; a multi-dimensional networked data mart from databases.  See also ¶[0176]; business profiles).
YU does not specifically disclose, but BANSAL discloses, monitoring, by the server computer, the completed or partially completed profile of the resource provider (see ¶[0085]; detect changes and update records); 
providing, by the server computer to the machine-learning model, new transaction data associated with the resource provider (see ¶[0115]; use at least the minimum number of transactions for the desired accuracy or return an error message), and 
updating, by the server computer, one or more data fields of the incomplete profile using a new output of the machine-learning model based on the new transaction data (see ¶[0115]; use at least the minimum number of transactions for the desired accuracy or return an error message).


Claim 2 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
YU further discloses wherein the incomplete profile is associated with a first resource provider identifier (see ¶[0024]; card data relies solely on the merchant’s identity), and wherein the method further comprises: 
determining, by the server computer, a second resource provider identifier associated with the first resource provider identifier (see again ¶[0024]; a standard industry classifier); and 
determining, by the server computer, a plurality of transaction messages associated with the second resource provider identifier, wherein determining the value for the data field includes inferring the value for the data field from the plurality of transaction messages (see claim 1; assign a category code based on content in other data fields associated with each payment transaction record to process payment between a plurality of payers and payees.  Each record includes an identity of a payee).

Claim 3 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
YU does not specifically disclose, but BANSAL discloses, wherein the value for the data field comprises a time period when the resource provider associated with the first and second resource provider identifiers is publicly operational (see ¶[0247]; predict hours of operation based on merchant category for a specific merchant).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation based on merchant category.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the prediction of hours of operation based on merchant category as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.


Claim 5 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
YU does not specifically disclose, but VESELKA discloses, further comprising: calculating, by the server computer, an average amount from amounts corresponding to the plurality of transaction messages (see abstract and col 5, ln 5-16; an average transaction amount associated with the merchant); and 
determining, by the server computer, that the average amount exceeds a predefined threshold value, wherein determining value for the data field of the incomplete profile includes inferring the value based at least in part on determining that the average amount for the plurality of transaction messages performed by the plurality of consumers and the resource provider exceeds the predefined threshold value (see again abstract and col 5, ln 5-16; service fees are imposed based on a threshold average transaction amount associated with a merchant).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  VESELKA discloses that a service fee is added to a transaction based on average transaction amount.  It would have been obvious to include average transaction amount as taught by VESELKA in the system executing the method of YU with the motivation to determine whether or not a service fee is imposed.

Claim 11 (Currently Amended)
YU discloses a data management computer, comprising: one or more processors; and one or more memories storing computer-executable instructions (see ¶[0133]-[0135] and [0185]-[0186]; network servers with JAVA and web applications).
YU does not specifically disclose, but BANSAL discloses, that, when executed by the one or more processors, cause the data management computer to: maintain a machine-learning model previously trained with at least one supervised learning technique and historical transaction data associated with resource providers (see ¶[0002], [0038], [0053], and [0263]; machine learning to model hours of operation and generate popularity indicators.  Machine learning algorithms study training data sets.  Data associated with merchant system may include historical data identifying authorizations associated with financial cards.  See also ¶[0094]; Bayesian algorithms and decision trees).
YU further discloses analyze an incomplete profile (see claim 1; an empty status for a data field) for a resource provider (see claim 1; an empty status for a data field.  See also ¶[0176]; business profiles).
YU does not explicitly disclose, but BRYSON discloses, associated with a review platform (see ¶[0154]. [0203], and [0237]); an intelligent rating on a review platform for an inventory item),
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BRYSON discloses consumer, retailer, and supplier computing systems and methods that includes a review platform with product code categories.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the review platform as taught by BRYSON in the system executing the method of YU with the motivation to analyze payment transactions in a review platform environment.
YU further discloses, the incomplete profile including a plurality of data fields that describe characteristics of the resource provider, wherein at least one data field in the plurality of data fields is empty (see again claim 1; an empty status for a data field.  Identity of a payee). 
YU does not explicitly disclose, but RIGDON discloses, determine that a data field of the incomplete profile is empty based on comparing the incomplete profile to a template profile associated with an entity type, the entity type corresponding to the resource provider (see ¶[0073]; use data fields of sub-templates as a guide for what data is needed.  Generate tasks to find data to populate empty fields). 
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields.  RIGDON discloses intelligence analysis where sub-templates are used to determine that data is needed to populate empty fields.  It would have been obvious for one of ordinary skill in the art to include  the sub-templates to populate empty fields as taught by RIGDON in the system executing the method of YU with the motivation to analyze payment transactions data and fill in missing fields.
YU does not specifically disclose, but BANSAL discloses, provide transaction data from a plurality of transactions performed by a plurality of consumers and the resource provider to the machine-learning model as input (see again ¶[0053]; historical data identifying authorizations with financial cards). 
YU does not explicitly disclose, but VESELKA discloses, receive, from the machine-learning model, output indicating a value for the data field of the incomplete profile for the resource provider, the value being determined by the machine-learning model using the transaction data from the plurality of transactions performed by the plurality of consumers and the resource provider (see col 8, ln 60-col 9, ln 5; include fields for showing a total amount of the transactions charged to customers and a net deposit amount credited to merchant based on the transactions).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  VESELKA discloses service fee-based payment processing that discloses a report with fields indicating a net deposit amount credited to merchants.  It would have been obvious to include the report with the net deposit field as taught by VESELKA in the system executing the method of YU with the motivation to analyze payment transaction data.
YU further discloses populate the data field of the incomplete profile for the resource provider with the value output by the machine learning model, thereby completing or partially completing the incomplete profile and avoiding a need for subsequent user input to be provided to obtain the value for the data field that was previously empty (see again claim 1; assign an expenditure category code to a data field with an empty status based on other data fields associated with the payment transaction records), wherein completed or partially completed profile of the resource provider is accessible by one or more user devices over a public network (see abstract; a multi-dimensional networked data mart from databases.  See also ¶[0176]; business profiles).
YU does not specifically disclose, but BANSAL discloses, monitoring, by the server computer, the completed or partially completed profile of the resource provider (see ¶[0085]; detect changes and update records); 
providing, by the server computer to the machine-learning model, new transaction data associated with the resource provider (see ¶[0115]; use at least the minimum number of transactions for the desired accuracy or return an error message), and 
updating, by the server computer, one or more data fields of the incomplete profile using a new output of the machine-learning model based on the new transaction data (see ¶[0115]; use at least the minimum number of transactions for the desired accuracy or return an error message).

Claim 12 (Original)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU does not specifically disclose, but BRYSON discloses, wherein executing the computer-executable instructions further causes the data management computer to maintain a mapping between the data fields corresponding to a particular review platform and a predetermined set of algorithms for calculating values for those data fields (see ¶[0167]; an algorithmic calculation of a products’ features and stored results in a database management server).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BRYSON discloses consumer, retailer, and supplier computing systems and methods that includes a review platform that provides an algorithm for calculating the features of products for storage.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the algorithm as taught by BRYSON in the system executing the method of YU with the motivation to analyze products and reviews in a review platform environment for recommendation to users (see BRYSON ¶[0167]).

Claim 14 (Currently Amended)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU does not specifically disclose, but BANSAL discloses, wherein the output of the machine learning model indicates a particular characteristic for the resource provider, wherein determining the value for the data field of the incomplete profile for the resource provider includes inferring the value based at least in part on receiving the output from the machine-learning model indicating the particular characteristic (see ¶[0038] and [0053]; machine learning algorithms study training data sets.  Data associate with merchant system may include historical data identifying authorizations associated with financial cards.  Determine popularity indicators and hours of operation).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation and popularity indicators.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the popularity indicators as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.

Claim 15 (Previously Presented)
The combination of YU, BRYSON, RIGDON, VESELKA, and BANSAL discloses the data management computer as set forth in claim 14.
YU does not specifically disclose, but BANSAL discloses, wherein executing the computer-executable instructions further causes the data management computer to: 
provide the value for the data field to the review platform, the review platform providing the value for the data field via a user interface in response to receiving the value for the data field; and receive, from the review platform, a confirmation indication indicating an accuracy of the value for the data field has been confirmed (see ¶[0091], [0115] and [0150]; an accuracy estimator that determines whether quantity is sufficient to make an accurate prediction.  Request a minimum prediction accuracy of 90%); and 
update a training data set for the machine-learning model based at least in part on the confirmation indication (see ¶[0115]; use at least the minimum number of transactions for the desired accuracy or return an error message).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that requires a minimum quantity of data to achieve a specified level of accuracy.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the minimum accuracy as taught by BANSAL in the system executing the method of YU with the motivation to accurately determine popular hours of a business.

Claim 16 (Original)
The combination of YU, BRYSON, RIGDON, VESELKA, and BANSAL discloses the data management computer as set forth in claim 15.
YU does not specifically disclose, but BANSAL discloses, wherein executing the computer-executable instructions further causes the data management computer to retrain or update the machine-learning model based at least in part on the training data set as updated (see ¶[0038]; user an iterative machine learning method with multiple prediction models).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BANSAL discloses a machine learning artificial intelligence system for predicting popular hours that predicts hours of operation and popularity indicators.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning as taught by BANSAL in the system executing the method of YU with the motivation to determine popular hours of a business.

Claim 19 (Original)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU further discloses wherein the incomplete profile comprises a resource provider identifier, the transaction data being retrievable based at least in part on the resource provider identifier (see ¶[0024]; card data relies solely on the merchant’s identity.  A standard industry classifier is used.  Each record includes an identity of a payee).

Claim 20 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
YU further discloses wherein the value for the data field of the incomplete profile corresponds to a particular characteristic of the resource provider (see ¶[0144]-[0145]; spending classifications and merchant codes for business types.  Ascertain the type of business for expenditure categories).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2018/0308025 A1 to Bansal et al., US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claims 1 and 2 above, and further in view of US 2018/0004930 A1 to Csinger et al. (hereinafter ‘CSINGER’).

Claim 4 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but CSINGER discloses, where the value for the data field of the incomplete profile comprises an indication that the resource provider accepts one or more types of user devices for payments to initiate transactions (see ¶[0168]; specific information with a TResp [transaction response message) that include the user device type).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  CSINGER discloses enhanced security authentication methods that include transaction messages that indicate the device type that initiated a transaction.  It would have been obvious to include the device type in a transaction message as taught by CSINGER in the system executing the method of YU with the motivation to analyze payment transactions.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2018/0308025 A1 to Bansal et al., US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claims 1 and 2 above, and further in view of US 2016/0328757 A1 to Bodo et al. (hereinafter ‘BODO’).

Claim 6 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2. 
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BODO discloses, wherein determining the value includes inferring a group rating indicating an ability of the resource provider to host a group of people having a threshold number of people based at least in part on computing, by the server computer, a number associated with a subset of the plurality of transaction messages that included a transaction amount that exceeded a predefined threshold value (see abstract and ¶[0054] & [0067]; a rating engine that compares transaction data to service provider in the group.  The rating engine assigns the service provider to a group based on the transaction data).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BODO discloses evaluating service providers based on average value of the transaction data for service providers.  It would have been obvious for one of ordinary skill in the art to evaluate service providers based on average value of transactions as taught by BODO in the system executing the method of YU with the motivation to analyze payment transactions.

Claim 7 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 2.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BODO discloses, wherein determining the value for the data field includes inferring the value based at least in part on: determining, by the server computer, a subset of transaction messages from the plurality of transaction messages, the subset of transaction messages corresponding to transactions performed between the resource provider and a second entity (see ¶[0052]-[0055]; assign a service provider to a group based on similarity of number of transactions); and 
computing, by the server computer, a number of the subset of transaction messages, wherein determining the value of the data field of the incomplete profile includes inferring value based at least in part on determining the number exceeds a predefined threshold value (see again ¶[0052]-[0055]; assign a service provider to a group based on similarity of number of transactions).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BODO discloses evaluating service providers based on total number of transactions for service providers.  It would have been obvious for one of ordinary skill in the art to evaluate service providers based on total number of transactions as taught by BODO in the system executing the method of YU with the motivation to analyze payment transactions.

Claims 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2018/0308025 A1 to Bansal et al., US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claim 1 above, and further in view of US 2018/0096300 A1 to Boye et al. (hereinafter ‘BOYE’).

Claim 8 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BOYE discloses, further comprising receiving, by the server computer, the incomplete profile from a computing device associated with the review platform, the incomplete profile being received based at least in part on execution of a registration process between the resource provider and the review platform (see ¶[0044], [0048], and [0138]; a system with user profiles for rating and review, where user types include dealers and drivers.  Users register profiles).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BOYE discloses predictive analytics for transport services that includes profile registration with a platform for reviews.  It would have been obvious to include registration as taught by BOYE in the system executing the method of YU with the motivation to receive data from users for the purposes of review and analysis and to manage records (see BOYE ¶[0090]). 

Claim 17 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 11.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BOYE discloses, wherein executing the computer-executable instructions further causes the data management computer to: perform a registration process with the review platform, wherein at least part of the registration process includes identifying a mapping between a first set of data fields of the resource provider and at least one of: i) a set of algorithms used to compute corresponding data element values, or ii) a second set of data fields utilized by the data management computer (see ¶[0044], [0048], [0061], and [0138]; a system with user profiles for rating and review, where user types include dealers and drivers.  Match jobs to drivers using predictive analytics.  User’s register profiles).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BOYE discloses predictive analytics for transport services that includes profile registration with a platform for reviews.  It would have been obvious to include registration and algorithms as taught by BOYE in the system executing the method of YU with the motivation to receive data from users for the purposes of review and analysis and to manage records (see BOYE ¶[0090]). 

Claim 18 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the data management computer as set forth in claim 17.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but BOYE discloses, wherein executing the computer-executable instructions further causes the data management computer to maintain a plurality of mappings for a plurality of resource providers comprising the resource provider (see ¶[0044]; map information.  See also ¶[0108] and Fig. 8; interfaces and registration forms for profiles).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  BOYE discloses predictive analytics for transport services that includes profile registration with a platform for reviews.  It would have been obvious to include registration as taught by BOYE in the system executing the method of YU with the motivation to receive data from users for the purposes of review and analysis and to manage records (see BOYE ¶[0090]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2018/0308025 A1 to Bansal et al., US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claim 1 above, and further in view of US 8,429,067 B1 to Keller et al. (hereinafter ‘KELLER’).

Claim 9 (Previously Presented)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but KELLER discloses, further comprising periodically receiving, by the server computer from a computing device associated with the review platform, a data request for data associated with the resource provider entity, wherein the incomplete profile is analyzed in response to receiving the data request (see col 7, ln 1-14; periodically review the industry risk data to determine whether business profile data for a merchant system is correct).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  KELLER discloses detecting changes in business stability that includes periodically reviewing profile data.  It would have been obvious to periodically review data as taught by KELLER in the system executing the method of YU with the motivation to determine whether data is correct and fill in missing fields.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2018/0308025 A1 to Bansal et al., US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claim 1 above, and further in view of US 2012/0089631 A1 to Poon et al. (hereinafter ‘POON’).

Claim 10 (Original)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA does not specifically disclose, but POON discloses, further comprising providing, by the server computer, the at least one data field to a computing device associated with the review platform, whereby providing the at least one data field to the computing device causes the computing device to present the at least one data field at a user interface provided by the review platform (see claims 12 and 17; identify those fields with incomplete data and select the fields with complete data for data entry in the interface).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  POON discloses progressive exploration of data relationships that includes identifying incomplete data fields with a graphical user interface.  It would have been obvious for one of ordinary skill in the art at the time of invention to include identifying incomplete data fields with a graphical user interface as taught by POON in the system executing the method of YU with the motivation to analyze data and retrieve data.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0061132 A1 to YU et al. in view of US 2018/0308025 A1 to Bansal et al., US 2013/0124361 A1 to BRYSON, US 2015/0286951 A1 to RIGDON et al., and US 8,131,619 B1 to VESELKA as applied to claim 1 above, and further in view of US 20060265429 A1 to Pendergast et al. (hereinafter ‘PENDERGAST’) .

Claim 13 (Currently Amended)
The combination of YU, BANSAL, BRYSON, RIGDON, and VESELKA discloses the method as set forth in claim 1.
YU does not specifically disclose, but PENDERGAST discloses, wherein the output of the machine learning model indicates a popularity score for the resource provider, based on at least a number of transactions between the resource provider and an individual consumer, and a change in transaction value over time for the number of transactions, wherein determining the value for the data field of the incomplete profile for the resource provider includes inferring the value based at least in part on the popularity score for the resource provider (see abstract; store the number of transactions that occur between users, such as individual customers, and a product provider.  Trends are determined for a selected number of time periods).
YU discloses a system and method for analyzing payment transactions data that includes using data fields associated with payment transaction records to fill in missing fields with category codes.  PENDERGAST discloses identifying trends in transactions between providers and users based on a number of transactions.  It would have been obvious to include the trends as taught by PENDERGAST in the system executing the method of YU with the motivation to analyze payment transaction data for marketing purposes.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624